DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/10/2021.
Applicant's election with traverse of Group I in the reply filed on 3/10/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and that the claims effectively recite all the same recitations.  This is not found persuasive because initially, the last filed office action acknowledges that the withdrawn claims being drawn to a method of manufacture are separately classified and therefore establish a prima facie case of serious burden. See MPEP 808.02(A). Furthermore, notwithstanding the scope differences encompassed in a method of manufacture, the method of manufacture does not include all the structural recitations of the remaining claims for instance “the at least one cooling air inlet oriented to channel a flow of cooling air into said dampening chamber.” Lastly, the Applicant having elected the apparatus may continue to amend the method during prosecution and preserve the right of rejoinder upon allowance of any apparatus claims. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the at least one inlet” should be “the at least one cooling air inlet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imfeld US 2018/0156128 in view of Huber US 2011/0265484 and Mattia US 2016/0017775.

    PNG
    media_image1.png
    620
    691
    media_image1.png
    Greyscale

	Regarding claim 1, Imfeld discloses an acoustic damper for a rotary machine, see title, said acoustic damper comprising: at least one wall, labeled above, extending from a back side 58 of a front panel 52, such that a dampening chamber is defined by said wall and said front panel, see figs. 2b, 3a, 3b; at least one outlet 78 defined within the back side of the front panel, see fig. 2b above, said at least one outlet oriented to channel the flow of cooling air from said dampening chamber, see para. [0034]. Imfeld does not disclose at least one cooling air inlet defined within the back side of the front panel, said at least one inlet oriented to channel a flow of cooling air into said dampening chamber; and at least one baffle extending from the back side of the front 
	Huber teaches a noise absorption plate having a plurality of openings 29 and 16 and at least one cooling air inlet 21 to supply cooling air into the cavity 23. The cooling air inlet 21 cools the wall structure prior to entering the resonance cavity. Having two sets of inlets allows for the supply of air to the resonators without providing too much air through any of the given openings. See para. [0042].
	It would have been obvious to an ordinary skilled worker to provide a plurality of air entry holes 21 defined within the back side of the front panel, said at least one inlet oriented to channel a flow of cooling air into said dampening chamber in the apparatus of Imfeld, as taught by Huber, in order to provide air to the resonators without providing too much air through any given hole. See para. [0042].
	Imfeld, in view of Huber, does not disclose at least one baffle configured to facilitate reducing a velocity of the flow of cooling air within the dampening chamber. 
	Mattia teaches a noise attenuating acoustic panel having a plurality of baffles 84, 86, see fig. 8, extending within a resonator cavity from both the opposing wall to the gas exit passage, see element 86, and from the gas exit passage wall, see element 84. The purpose of the baffles is to provide rigidity and additional reflective surfaces. See para. [0061]. Additionally, referring to figs. 9-10, Mattia teaches a second embodiment having a plurality of baffles, elements 98, 102, which provide a means for deflecting and muffling noise. See paras. [0063]-[0065]. 
Id. 
	Regarding claim 2, Imfeld, in view of Huber and Mattia, discloses all elements where Huber shows that the at least one cooling air inlet comprises at least two cooling air inlets, see Huber fig. 2 a first and second cooling air inlet located to the left and right of the resonance cavity. The obviousness of the combination is discussed in claim 1 above. 
	Regarding claim 3, Imfeld, in view of Huber and Mattia, discloses the at least one baffle comprises at least one bar extending from the back side of the front panel, see Mattia, fig. 8, the baffle 84 is interpreted as a bar since the structure is plate like in nature. 
	Regarding claim 6, Imfeld, in view of Huber and Mattia, discloses the at least one baffle comprises a plurality of baffles, see Mattia fig. 8, a plurality of baffles 84 are arranged within the chamber. 
	Regarding claim 7, Imfeld, in view of Huber and Mattia, discloses there are at least four baffles 84, see Mattia fig. 8, showing 4 baffles. 
	Regarding claim 8, Imfeld, in view of Huber and Mattia, discloses the plurality of baffles are in a linear arrangement, see Mattia fig. 8, where the baffles 84 are arranged in such a manner that a line may be drawn through the same relative points through each baffle. 
see fig. 7, element s 87, comprising a front panel, see fig. 3a having a front side and an opposing back side, see fig. 3b the back side is the side on which the resonators are formed and the front side is opposite thereto, and the remaining structure as discussed in claim 1 in the apparatus of Imfeld, in view of Huber and Mattia. 
	  Regarding claims 15-16 and 19, referring to claims 2-3, 6-8 above, Imfeld, in view of Huber and Mattia, discloses all elements. 
	Regarding claims 4-5 and 17-18, for the purposes of these claims, the embodiment of figs. 9-10 of Mattia are relied upon, where Imfeld, in view of Huber and Mattia, discloses all elements except the relative sizing of each baffle being about 1-3 mm in diameter and 4-6 mm in height. Mattia teaches a plurality of cylindrical baffles 98 protruding from the wall and having a height and diameter, clearly shown in fig. 10. However, mere changes to the size, shape or proportion of the structure of the prior art were held to not patentably distinguish over the prior art. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. Furthermore, referring to Applicant’s specification at para. [0029], the Applicant states that while the baffle has a claimed dimension in the exemplary embodiment, the baffles may have any baffle height and diameter that 
	Regarding claim 20, for the purposes of this claim, the embodiment of figs. 9-10 of Mattia are relied upon, where Imfeld, in view of Huber and Mattia, discloses an arrangement of baffles wherein the at least one baffle comprises a plurality of baffles arranged in a curved arrangement. The baffles shown in fig. 10, may be arranged in a curved manner shown in fig. 14. 
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/GERALD L SUNG/Primary Examiner, Art Unit 3741